Case: 09-50962     Document: 00511154729          Page: 1    Date Filed: 06/25/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 25, 2010

                                     No. 09-50962                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



EDWARD D. SMITH

                                                   Plaintiff-Appellant
v.

PETE NATAL, Administrator; TAMMY KERRES; KRISTI JAEGER, LVN;
JUDY LAWRENCE, RN; JENNIFER TORRES; NELL BLACK, LVN;
RACHEL ANNABLE; CRISTAL MARTINEZ, CNA; ALISHA MEEKS;
SKILLED HEALTH CARE GROUP; OAKLAND MANOR NURSING

                                                   Defendants-Appellees




               Appeal from the United States District Court for the
                        Western District of Texas, Austin
                             USDC No. 1:09-CV-342


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
        Edward Smith (“Smith”), a resident of Oakland Manor Nursing Home,
filed a pro se suit against the nursing home and a number of employees of the
nursing home for substandard care. The district court gave the pro se plaintiff’s
petition a liberal interpretation and considered whether he had stated a cause


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50962    Document: 00511154729      Page: 2   Date Filed: 06/25/2010

                                  No. 09-50962

of action under 42 U.S.C. § 1983 and any of the anti-discrimination statutes and
concluded that he had not. The district court concluded that the complaint
sought recovery from non-government entities and that he had not stated a
cause of action under § 1983.       The district court also found no plausible
discrimination claim alleged under the various anti-discrimination statutes.
Finding that he had stated no federal claim, the district court declined to
exercise supplemental jurisdiction over the state claims.
      On appeal, Smith simply repeats his earlier arguments about how he was
mistreated in the nursing home. He makes no legal argument expressing how
the district court erred in dismissing his claims.        Smith has offered no
substantive argument or analysis as to how the district court erred. A “naked
assertion that the district court erred,” is not enough to form an appeal that can
be entertained by this court. Frazier v. Garrison I.S.D., 980 F.2d 1514, 1528 (5th
Cir. 1993) (“For an appellate court to perform its role requires at least a minimal
reasoned attack.”). See also American States Ins. Co. v. Bailey, 133 F.3d 363,
372 (5th Cir. 1998) (“Failure to provide any legal or factual analysis of an issue
results in waiver”); Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987). As
such, Smith has raised no issue that can be noticed or entertained by this court
on appeal.
      Accordingly, for the reasons stated above, we affirm the decision of the
district court.

      AFFIRM.




                                        2